                                                                                          E-FILED
                                                     Wednesday, 04 September, 2019 11:40:36 AM
                                                                    Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

CHARLES MOJAPELO,                          )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )      Case No. 1:18-cv-1029
                                           )
AVIS BUDGET CAR RENTAL, LLC,               )
                                           )
      Defendant.                           )

                             ORDER & OPINION

      This matter is before the Court on Plaintiff Charles Mojapelo’s Request to

Amend Complaint (Doc. 56). Defendant Avis Budget Car Rental, LLC, has responded

(Doc. 57) and the matter is ripe for review. For the reasons stated below, Plaintiff’s

request is DENIED.

                                    BACKGROUND

      A full background of this matter may be found in the Court’s Order & Opinion

on Defendant’s Motion for Summary Judgment (Doc. 52). A brief sketch of the dispute

is all that is necessary here. Plaintiff was hired by Defendant to work as a shuttler

in 2012. He claims he then worked four days a week for several weeks before being

fired and never received compensation. Defendant says Plaintiff never worked: when

he was hired, his work authorization was pending, and when it was not resolved

within a month, he was terminated pursuant to internal procedures.

      Plaintiff commenced the instant action in the Circuit Court of the Eleventh

Judicial Circuit in McLean County, Illinois, in 2017. He initially alleged only a claim
for unpaid wages. In December 2017 and January 2018, he filed First and Second

Amended Complaints, adding claims under the Fair Credit Reporting Act, Title VII

of the Civil Rights Act of 1964, and the Illinois Constitution; the Title VII and Illinois

Constitution claims alleged he was discriminated against on the basis of age and

national origin. Defendant removed the suit to this Court, and Plaintiff filed a Third

Amended Complaint.

      The Court granted in part and denied in part a motion for summary judgment

by Defendant. (Doc. 52). Only the unpaid wage claim survived. The Court entered an

Order resetting the Final Pretrial Conference for August 7, 2019, but keeping a

previously set September 9, 2019, trial date; the Order also set a pretrial schedule.

(Doc. 53). The parties filed an agreed motion requesting all pretrial deadlines be

stayed and a telephonic settlement conference be set. (Doc. 54). That motion was

granted by Magistrate Judge Jonathan E. Hawley (Minute Entry dated 7/10/2019). A

settlement conference was subsequently held, but no settlement reached (Minute

Entry dated 8/20/2019). The day after the settlement conference, the Court received

the instant request. Plaintiff seeks to amend his complaint to add a claim for unfair

dismissal “to make sure that this important issue is not lost but addressed fairly in

the settlement.” (Doc. 56 at 1).

                                   LEGAL STANDARD

      The Federal Rules of Civil Procedure instruct courts to “freely give leave [to

amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “District courts,

nevertheless, ‘have broad discretion to deny leave to amend where there is undue



                                            2
delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue

prejudice to the defendants, or where the amendment would be futile.’ ” Right Field

Rooftops, LLC v. Chi. Cubs Baseball Club, LLC, 870 F.3d 682, 693 (7th Cir. 2017)

(quoting Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008)). The Court notes

Plaintiff is proceeding pro se. “Allegations in pro se pleadings are to be construed

liberally, applying substantially less stringent standards than those applied to

pleadings drafted by professional counsel.” Kincaid v. Vail, 969 F.2d 594, 598 (7th

Cir. 1992).

                                     DISCUSSION

      After nearly two years of litigation, three amended complaints, and a decision

on summary judgment, Plaintiff sought leave to amend his complaint yet again less

than a month before the trial date. Defendant argues leave to amend now would

unfairly prejudice it. (Doc. 57 at 3-4). The Court agrees.

      Particularly persuasive is Defendant’s citation to Murphy v. White Hen Pantry

Co., 691 F.2d 350, 353–54 (7th Cir. 1982). (Doc. 57 at 3-4). In that case, the Seventh

Circuit held a motion for leave to amend filed six weeks prior to the trial date, two

years after the commencing the action, and several months after discovery was

complete “clearly would have prejudiced the defendant, who, having successfully

defended against the initial allegations, may have been forced to duplicate its efforts

if discovery were reopened.” Id. at 353. As here, the plaintiffs in that case “offered no

explanation for their delay in seeking to amend the complaint” and the proposed new

theory of liability “was not novel and did not depend on facts discovered late in the



                                           3
discovery process.” Id. at 353–54. In those respects, Murphy is essentially identical

to the instant situation.

      The Court finds Defendant would suffer undue prejudice by allowing

amendment at this late hour. The trial date—already delayed to October 28, 2019

(Text Order dated 08/28/2019)—would likely need to be further delayed, as Defendant

would doubtlessly file a motion to dismiss the new claim (see Doc. 57 at 4 (asserting

Plaintiff “does not articulate an actionable cause of action” in his request to amend))

and if that failed, a motion for summary judgment. New discovery would potentially

be required depending on the precise theory Plaintiff seeks to proceed under, which

is not clear from his request. All of this would result in costs to Defendant for a claim

that could have been included in any of Plaintiff’s four versions of his complaint. The

Court will not permit amendment under these circumstances.

                                     CONCLUSION

      For the foregoing reasons, Plaintiff’s Request to Amend Complaint (Doc. 56) is

DENIED.



SO ORDERED.

Entered this 4th day of September 2019.

                                                         s/ Joe B. McDade
                                                     JOE BILLY McDADE
                                                United States Senior District Judge




                                           4
